          Case 7:20-mj-08889-UA Document 6 Filed 09/03/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                      -X


 UNITED STATES OF AMERICA,                                      CONSENT TO PROCEED BY
                                                                VIDEO OR TELE CONFERENCE
                      -against-
                                                                20-MJ-8889
Gustavo Vila
                      Defendant(s).
                                                      -X


Defendant Gustavo Vila hereby voluntarily consents to participate In the following proceeding
via El videoconferencing or Kl teleconferencing:


       Initial Appearance Before a Judicial Officer


a      Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
       Indictment Form)

D Guilty Plea/Change of Plea Hearing


D Bail/Detention Hearing

n Conference Before a Judicial Officer - Assignment of Counsel




^"^^ ^0               ^ C Pfcp                                            /s/
Defendant's Signature \c>-i W^V^S^                    Defendant's Counsel's Signature
(Judge may obtain verbal conseht on
Record and Sign for Defendant)

       Gustavo Vila                                   Susanne Brody
Print Defendant's Name                                Print Counsel's Name



This proceeding was conducted by reliable video o^t-ei^phone confer^p©ifl^^;hnology.

 _Sept3,2020,
Date                                                                 ge/U/<K Magistrate Judge
